Motion for reargument granted, and on reargument the decision of this court handed down on January 13, 1933 [237 App. Div. 895], is hereby amended to read as follows: Judgment modified by reducing the recovery to the sum of $375 on the first cause of action, with costs as taxed, and dismissing the complaint on the second cause of action, with costs, and as so *804modified unanimously affirmed, without costs. We are of opinion that there can be no recovery under the second cause of action for the reason that the services found to have been rendered the defendant corporation under an agreement made with the president were not usual in the course of the defendant corporation’s business but were of an unusual and extraordinary nature, and the power to make the agreement was beyond the power of the president in the absence of proof of direct authorization by the corporation. (Trulock v. Kings County Iron Foundry, Inc., 216 App. Div. 439; Leary v. Albany Brewing Co., 77 id. 6; McCorry v. Wiarda & Co., 149 id. 863; Berwin & Co.., Inc., v. Hewitt Realty Co., 199 id. 453; affd., 235 N. Y. 608.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ. Settle order on notice.